DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Examiner’s Notes
Examiner notes that any objections and/or rejections stated in the previous office action dated 06/07/2021 and not repeated herein are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buit et al. (EP 3260287 A1) in view of Francke (US-20180141502-A1) and Luukko et al. (US-20160082625-A1).
Regarding claim 1
Buit does not specifically disclose an embodiment wherein the protective varnish layer is applied to the natural fiber structured surface so that an individual natural fiber is completely encapsulated by  the protective varnish, to preserve a haptic property of the individual fiber in the natural fiber structured surface thereby retaining a tactile perceptibility of the individual fibers upon touch.
Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a natural fiber structure (Francke, Abstract, Par. 0004, and 0012-0014) wherein a protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch (Francke, Par. 0018 and 0021 – see “translucent, preferably transparent” and “remaining perceptible to touch”).
Since both Buit and Francke are analogous art as they teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Francke to modify Buit and construct the trim component such that the protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch. This would allow protection from damage, protection from moisture, and maintained texture (Francke, Par. 0018).
Modified Buit does not specifically disclose that an individual natural fiber is completely encapsulated by the protective varnish.
Luukko teaches a fiber composite material for use in an automobile trim component (Luukko, Abstract and Par. 0025). Luukko further teaches that microcontours can be created and adjusted in the surfaces of the fiber composite material by controlling temperature during manufacture and by adjusting the amount of organic natural fiber in the composite (Luukko, Par. 0113-0119 and Figs 5a-5b). 
Since both modified Buit and Luukko teach fiber composite materials for use in automobile trim components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Luukko to modify modified Buit and create the trim component of modified Buit such that the protective varnish layer completely encapsulates individual fibers of the fiber composite element. This would allow for an adjustable surface roughness and a more natural feel when touched (Luukko, Par. 0113-0119 and 0178).
Regarding claim 2, modified Buit teaches the trim component according to claim 1, wherein the protective varnish layer (protective layer) is UV-resistant and/or scratch-resistant (Buit, Par. 0004-0005 and 0017).
Regarding claim 3, modified Buit teaches the trim component according to claim 1, wherein the natural fiber composite element comprises a binding matrix (plastic matrix material) for the natural fibers made of a thermoplastic material or of a thermosetting plastic material (Buit, Par. 0018).
Regarding claim 4, modified Buit teaches all of the elements of the claimed invention as stated above for claims 1 and 2. Modified Buit further teaches wherein the natural fibers are hemp, jute, sisal, or flax (Buit, Par. 0018).
Modified Buit does not teach wherein the natural fibers are constructed in the form of a needled or non-needled nonwoven fabric, or a woven fabric, or a unidirectional layer.
Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a protective varnish and natural fibers, wherein the natural fibers are constructed in the form of a woven fabric (Francke, Par. 0004, 0012-0014, 0018, and 0021).
Since both Buit and Francke are analogous art as they teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Francke to modify modified Buit and construct modified Buit’s natural fibers as a woven fabric. This would allow for the trim component to have a high-grade, pleasing appearance, and be cost-effective (Francke, Par. 0007-0010, and 0014-0015).
Regarding claim 12, modified Buit teaches a vehicle for transporting passengers (motor vehicle), said vehicle provided with a trim component (interior part), as stated above for claim 1, for covering an interior space of the vehicle (Buit, Abstract, Par. 0001-0003, and 0020). 
Regarding claim 13, modified Buit teaches the trim component for covering an interior space of a passenger transport vehicle according to claim 3, wherein the thermoplastic material is polypropylene (PP) (Buit, Par. 0025).
Response to Arguments
Applicant’s remarks and amendments filed 09/23/2021 have been fully considered.
Applicant argues that Buit in view of Francke does not teach that individual fibers are completely encapsulated by the protective varnish. This argument is moot for the following reason:
A new grounds of rejection has been made above. The new grounds of rejection now relies on newly cited Luukko for the specific limitation regarding individual fibers being surrounded by a protective varnish. Luukko teaches that it is well known and well within the abilities of those skilled in the art to control and adjust the surface characteristics and surface roughness of fiber composite materials for automobile trim components (Luukko, Abstract, Par. 0025, 0113-0119). While Buit and Francke are still used in the new grounds of rejection, these references are not used to teach the specific limitation regarding individual fibers being surrounded by a protective varnish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/Primary Examiner, Art Unit 1782